Citation Nr: 1403230	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for degenerative arthritis of the right shoulder.

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran's claim was recharacterized as service connection for right shoulder disability in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which is reflected on the title page of this decision.

The Board notes that in addition to the paper claims file there is an electronic claims file which does not contain additional relevant evidence.

The issue of Total Disability Rating Based on Individual Unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's degenerative arthritis of the right shoulder had its onset in service.  


CONCLUSION OF LAW

Degenerative arthritis of the right shoulder was incurred in service.  38 U.S.C.A. 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that symptoms of his currently diagnosed arthritis of the right shoulder began in and have been continuous since service.

Service treatment records (STRs) do not show in-service complaints of or treatment for the right shoulder.  

In November 2008, the Veteran was afforded a VA examination.  The examiner reported that the Veteran injured his right shoulder while playing softball in 1972 and that currently he experiences pain with movement.  The examiner diagnosed the Veteran with minimal degenerative joint disease and opined that the right shoulder pain is most likely chronic strain, although the patient likely has rotator cuff tear in addition.  In the examiner's opinion this most likely did occur on active duty and the patient did not seek medical attention for it.  The Board notes the examiner also stated that "this should be considered nonservice connected."  

A July 2010 letter from the Veteran's VA primary care physician reflects the Veteran's report that his shoulder pain began while he was in the military playing softball and has continued since then.  MRI of his shoulder showed labral anterior to posterior lesion and severe atrophy of the teres minor muscle, suggestive of Parsonnage-Turner vs quadrilateral space syndrome and moderate grade undersurface tearing of the infraspinatus tendon, in addition to mild degenerative changes and bursitis.  

The Board finds that the Veteran is competent to relate the onset and recurrence of his shoulder symptoms because he has personally experienced these.  Davidson, 581 F.3d 1313; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In its capacity as a finder of fact, the Board also finds he is credible because the Veteran has consistently reported pain associated with an in-service softball injury.  He reports that his symptoms began during service and have continued since.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board thus finds that the Veteran has reported competently and credibly that his right shoulder symptoms began during service and continue to the present time.

Moreover, the Veteran's assertions are supported by the VA examiner's report, who opined that the Veteran's right shoulder arthritis most likely did occur on active duty but that he did not seek medical attention for it.  Thus, the Board finds that the VA examiner's opinion supports the Veteran's claim for service connection. 

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While in this case the Veteran's STRs do not show the existence of arthritis of the right shoulder in service, the Veteran has competently and credibly reported a continuity of right shoulder symptoms since service and has been diagnosed as having degenerative arthritis of the right shoulder.  As such, the Board finds that service connection for degenerative arthritis of the right shoulder is warranted. 


ORDER

Service connection for degenerative arthritis, right shoulder, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


